DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on February 8, 2022 for the patent application 17/022,436 filed on September 16, 2020. Claims 1, 3, 7, 9, 13 and 15 are amended. Claims 2, 4-6, 8, 10-12, 14 and 16-18 are cancelled. Claims 1, 3, 7, 9, 13 and 15 are pending. The first office action of May 20, 2021; the second office action of August 20, 2021; and the third office action of November 30, 2021  are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 7 and 13 recite the following limitations:
various iterations of “digital video frames” (including “a set of common illustrative asset digital video frames” and “a portion of first descriptive asset digital video frames”), “an experience creation computing entity,” various iterations of “render-capable assets” (including “a render-capable asset” and “common illustrative asset”), the step of “capable of being digitally rendered to produce associated digital video frames,” “at least one specific instance of common illustrative asset portrayal,” the step of “rendering, by the experience creation computing entity, the first set of render-capable assets to represent portrayal of remaining aspects of the first set of knowledge bullet-points points to produce a remaining portion of the first descriptive asset digital video frames to provide completion of the first descriptive asset digital video frames,” and “an experience execution computing entity.” These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1, 7 and 13 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 3, 9 and 15 are also rejected under 35 U.S.C. § 112(a),based on their respective dependency to claims 1, 7 or 13.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9 and 13-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 7 is directed to “an experience creation computing device” (i.e. a machine), and claim 13 is directed to “a non-transitory computer readable memory” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be 
“determining a first set of render-capable assets to represent a first learning object and a second set of render-capable assets to represent a second learning object, wherein each render-capable asset of the first and second set of render-capable assets is capable of being digitally rendered to produce associated digital video frames, wherein the first learning object includes a first set of knowledge bullet-points for a first  piece of information regarding the first topic, wherein the second learning object includes a second set of knowledge bullet-points for a second piece of information regarding the first topic, wherein at least one knowledge bullet-point of the second set of knowledge bullet-points is different than each knowledge bullet-point of the first set of knowledge bullet-points; 
determining a third set of render-capable assets to represent a third learning object and a fourth set of render-capable assets to represent a fourth learning object, wherein each render-capable asset of the third and fourth set of render-capable assets is capable of being digitally rendered to produce associated digital video frames, wherein the third learning object includes a third set of knowledge bullet-points for a third piece of information regarding the second topic, wherein the fourth learning object includes a fourth set of knowledge bullet-points for a fourth piece of information regarding the second topic, wherein at least one knowledge bullet-point of the fourth set of knowledge bullet-points is different than each knowledge bullet-point of the third set of knowledge bullet-points; 
identifying a first render-capable asset of the first set of render-capable assets, a second render-capable asset of the second set of render-capable assets, a third render-capable asset of the third set of render-capable assets, and a fourth render-capable asset of the fourth set of render-capable assets that are all the same to produce a common illustrative asset; 
rendering common illustrative asset based on at least one specific instance of common illustrative asset portrayal of at least some of the first, second, third, and fourth set of knowledge bullet-points to produce a set of common illustrative asset digital video frames 
selecting a first subset of the set of common illustrative asset digital video frames to produce a portion of first descriptive asset digital video frames so that further rendering of the common illustrative asset digital video frames is not required, wherein the first descriptive asset digital video frames fully represent the first learning object, wherein the portion of first descriptive asset digital video frames represents portrayal of an aspect of the first set of knowledge bullet-points points;  
rendering the first set of render-capable assets to represent portrayal of remaining aspects of the first set of knowledge bullet-points points to produce a remaining portion of the first descriptive asset digital video frames to provide completion of the first descriptive asset digital video frames; 
selecting a second subset of the set of common illustrative asset digital video frames to produce a portion of second descriptive asset digital video frames so that further rendering of the common illustrative asset digital video frames is not required, wherein the second descriptive asset digital video frames fully represent the second learning object, wherein the portion of second descriptive asset digital video frames represents portrayal of an aspect of the second set of knowledge bullet-points points; 
rendering the second set of render-capable assets to represent portrayal of remaining aspects of the second set of knowledge bullet-points points to produce a remaining portion of the second descriptive asset digital video frames to provide completion of the second descriptive asset digital video frames; 
selecting a third subset of the set of common illustrative asset digital video frames to produce a portion of third descriptive asset digital video frames so that further rendering of the common illustrative asset digital video frames is not required, wherein the third descriptive asset digital video frames fully represent the third learning object, wherein the portion of third descriptive asset digital video frames represents portrayal of an aspect of the third set of knowledge bullet-points points; 
rendering the third set of render-capable assets to represent portrayal of remaining aspects of the third set of knowledge bullet-points points to produce a remaining portion of the third descriptive asset digital video frames to provide completion of the third descriptive asset digital video frames;  
selecting a fourth subset of the set of common illustrative asset digital video frames to produce a portion of fourth descriptive asset digital video frames so that further rendering of the common illustrative asset digital video frames is not required, wherein the fourth descriptive asset digital video frames fully represent the fourth learning object, wherein the portion of fourth descriptive asset digital video frames represents portrayal of an aspect of the fourth set of knowledge bullet-points points; 
rendering the fourth set of render-capable assets to represent portrayal of remaining aspects of the fourth set of knowledge bullet-points points to produce a remaining portion of the fourth descriptive asset digital video frames to provide completion of the fourth descriptive asset digital video frames; and 
outputting the first, second, third, and fourth descriptive asset video frames for interactive consumption by a learning entity so that further rendering of the common illustrative asset digital video frames is not required when representing the first, second, third, and fourth learning objects.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing system;” “an experience creation computing entity;” “an experience execution computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” “a third memory element;” “a fourth memory element;” and “a fifth memory element;” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing system;” “an experience creation computing entity;” “an experience execution computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” “a third memory element;” “a fourth memory element;” and “a fifth memory element;” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing entity,” “an interface,” “a local memory,” and “a processing module” as described in paras. [0042]-[0047] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3, 9 and 15 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3, 9 and 15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 7 or 13. Therefore, claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on February 8, 2022 related to claims 1, 3, 7, 9, 13 and 15 are fully considered, but are not persuasive.  
Step 1
The Applicant respectfully argues by submitting his own analysis and states  “The currently amended claims 1, 3, 7, 9, 13, and 15 recite a series of acts and/or computing hardware devices which are all statutory categories of invention. Thus, the output of step 1 is YES.”
The Examiner respectfully agrees. As such, the argument is persuasive. 



Step 2A: Prong One
The Applicant respectfully argues “the Applicant submits that the claims are more than a drafting effort designed to gain a monopoly on the newly amended claims as further discussed in the following steps.”
The Examiner respectfully disagrees. The entire set of claims submitted on February 8, 2022 are heavily amended to the point of considering the claims as being restricted by original presentation (see MPEP §821.03) is reasonably understood as a drafting effort to gain a monopoly on the newly amended claims. Regardless, the test requires identifying limitations that are akin to the abstract idea of either “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” in the form of either “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). As such, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.” Therefore, the argument is not persuasive. 

Step 2A: Prong Two
The Applicant respectfully argues “the independent claims 1, 7, and 13 integrate the abstract idea into a practical application that improves and technical field of generating digital video representations of multiple learning objects, by identifying a common illustrative asset that is common to the multiple learning objects, generating a digital video frames of the common illustrative asset such that the digital video frames can be reused across the multiple learning objects to avoid unnecessary overutilization of digital video rendering resources to re-render identical digital video frames. Those skilled in the art recognize that rendering digital video frames can be CPU intensive relative to other CPU tasks. Those skilled in the art further recognize that unnecessarily re-rendering identical frames is an inefficient use of CPU resources.
Without the claimed invention, the computing device would render identical video frames of the common illustrative asset over and over for the multiple learning objects thus unnecessarily utilizing computing resources. The practical application is described in the originally filed specification as follows [para 101]: “In an embodiment, the linking of the second-passes of the first and second learning objects 700-1 and 700-2 together to form the at least the portion of the multi-disciplined learning tool includes generating index information for the second-passes of first and second learning objects to indicate sharing of the illustrative asset 704 (emphasis added). For example, the experience creation module 30 generates the index information to identify the first learning object 700-1 and the second learning object 700-2 as related to the same topic”.
The Examiner respectfully disagrees. The Applicant’s argument is misguided as to the proper analysis of a “Practical Application” as required under Step 2A, Prong 2. Specifically, the Applicant’s argument appears to describe claimed utility, which is not the test. Instead, the Applicant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
•	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
•	Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
•	Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 

Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
•	Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
•	Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 

Here, the Applicant’s claims are not providing any technological advancement as described in the first four bulleted factors and, as described above in the rejection. Instead, the Applicant’s claims merely use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use and is not providing any technical advancements to achieve the same. As such, the argument is not persuasive. Therefore, Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Step 2B:
The Applicant respectfully argues “While the Applicant has submitted that the independent claims 1, 7, and 13 integrate the abstract idea into a practical application at Step 2A, prong two, the Applicant attests that the following combination of elements are not well-understood, routine and conventional, thus provide an inventive concept with significantly more.”
The Examiner respectfully disagrees. The Applicant is misconstruing Step 2B when determining “significantly more.” As stated in MPEP 2106.05, Eligibility Step 2B: Whether a Claim Amounts to Significantly More, A. Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept
Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); 
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); 

iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c)); 
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or 
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).
Here, the Appellant is not providing any evidence supporting anything “significantly more” within the items i.-vi. The Appellant is only applying an abstract idea on a standard, modern day computer as described here and above with regard to paras. [0042]-[0047] which discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more (i.e. “a computing entity,” “an interface,” “a local memory,” and “a processing module” ). As such, the argument is not persuasive.

The Applicant respectfully continues to argue “Under the Berkheimer decision, the Examiner has a burden to supply clear and convincing evidence (statement by Applicant in specification or during prosecution; (11) court decision(s) discussed in MPEP; (iii) publication(s); and/or (iv) official notice by Examiner) demonstrating that the preceding combination of limitations in independent claims 1, 7, and 13 is well-understood, routine and conventional to a skilled artisan.”
The Examiner respectfully disagrees. Again, as previously stated here and above, as evidence that the Applicant’s elements of “a computing entity,” “an interface,” “a local memory,” and “a processing module” are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing entity,” “an interface,” “a local memory,” and “a processing module” as described in paras. [0042]-[0047] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. As such, the argument is not persuasive. 

The Applicant respectfully argues “The Applicant respectfully requests allowance in lieu of evidence of court cases with the same elements as amended claims 1, 7and 13. In addition, the Applicant further requests allowance in lieu of evidence of court cases with the same combination of elements as the limitations mentioned above. Therefore, the Applicant submits that claims 1, 7, and 13 recite significantly more than the abstract idea. Thus, the output of Step 2B is YES and, accordingly, the claims are patent eligible.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and fails to provide any evidence, let alone a single citation, of legal precedent to be considered as persuasive. As such, the argument is not persuasive. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

The Applicant respectfully argues “For at least the foregoing reasons, claims 1, 7, and 13 are patent eligible. Claim 3 is dependent upon claim 1 and introduces additional patentable subject matter. Claim 9 is dependent upon claim 7 and introduces additional patentable subject matter. Claim 15 is dependent upon claim 13 and introduces additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1, 7, and 13 over the present rejection are applicable in distinguishing claims 3, 9, and 15 over the same rejection. Therefore, the rejections thereof should be withdrawn.”
The Examiner respectfully disagrees. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §101 to claims 1, 3, 7, 9, 13 and 15 are not withdrawn 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715